        Case 1:20-cv-01020-EPG Document 4 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     EZELL MOORE, JR.,                                       Case No. 1:20-cv-01020-EPG (PC)
10
                          Plaintiff,
11                                                           ORDER FOR PLAINTIFF TO SUBMIT
               v.                                            APPLICATION TO PROCEED IN FORMA
12                                                           PAUPERIS OR PAY FILING FEE WITHIN 45
     HUNT, et al.,                                           DAYS
13
                          Defendants.
14

15             Plaintiff is a prisoner proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
16   1983. On July 23, 2020, Plaintiff submitted an application to proceed in forma pauperis pursuant
17   to 28 U.S.C. § 1915, but he did not sign it. (ECF No. 2, p. 2).
18             Accordingly, IT IS HEREBY ORDERED that:
19             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25

26      Dated:       July 27, 2020                                 /s/
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
     Case 1:20-cv-01020-EPG Document 4 Filed 07/28/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
